Title: To John Adams from Tench Coxe, 3 September 1791
From: Coxe, Tench
To: Adams, John



Sir
Philada. Septr. 3d. 1791—

I have the honor to inform you that I have after many efforts procured you a house at the corner of 4th & Arch streets now in the Tenure of Judge Bradford late Attorney Genl. of Pennsa.  The rent is very extravagant and we have to procure a stable and coach house in the neighbourhood unless you chuse for the six months of the Session to have your horses at livery.  General Knox agreed with me that we would take on us the responsibility of giving £270 Lawful Money of your state or 900 Drs. per Annum. Possession is to be delivered on the 1st. Novemr or sooner, if Mr. Bradford can get out before. There are several points which we wished to have been otherwise but we could not vary them in your favor, and we saw no prospect of doing better—nor any certainty, if we delayed to take this.  I secured a right to have three of the Apartments painted, if I found on examination that it would be desirable, and the first fair day I will inspect them in order to determine.  I shall also press Mr. Bradford on the point of removal earlier of which I have great hopes & some expectations.
I am sensible the rent is very high yet I am sure better cannot be done, and I rely on your goodness & that of Mrs. Adams to believe that my respectful Attachment has prompted me to do every thing in my power for your suitable Accommodation.
Presenting myself very respectfully to Mrs. Adams, I have the honor to be, / Sir / your most obedient / & most humble Servant

Tench CoxeYour Steward’s sickness has prevented my deriving any assistance from him.
